Exhibit 10.1
FOURTH AMENDMENT
Dated as of June 22, 2010
to
TRANSFER AND ADMINISTRATION AGREEMENT
Dated as of December 8, 2008
This FOURTH AMENDMENT (this “Amendment”), dated as of June 22, 2010, is entered
into among GREIF PACKAGING LLC, a Delaware limited liability company (“Greif”),
GREIF RECEIVABLES FUNDING LLC, a Delaware limited liability company (the “SPV”),
the Investors, Managing Agents and Administrators party hereto, and BANK OF
AMERICA, N.A., as Agent (the “Agent”).
RECITALS
WHEREAS, the parties hereto have entered into that certain Transfer and
Administration Agreement dated as of December 8, 2008 (the “Transfer and
Administration Agreement”);
WHEREAS, the parties hereto desire to amend the Transfer and Administration
Agreement as provided herein;
NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and the Transfer and Administration Agreement, the parties
hereto agree as follows:
SECTION 1. Definitions. All capitalized terms not otherwise defined herein are
used as defined in the Transfer and Administration Agreement.
SECTION 2. Amendments to Transfer and Administration Agreement. The Transfer and
Administration Agreement is hereby amended as follows:
2.1. The definition of “Alternate Rate” in Section 1.1 of the Transfer and
Administration Agreement is hereby amended and restated in its entirety as
follows:
““Alternate Rate” means, for each day during a Rate Period for any Portion of
Investment, an interest rate per annum equal to the Offshore Rate; provided that
in the case of:
(i) any Rate Period which commences on a date prior to the Agent receiving at
least three (3) Business Days’ notice thereof, or
(ii) any Rate Period relating to a Portion of Investment which is less than
$1,000,000,
the “Alternate Rate” for each day in such Rate Period shall be an interest rate
per annum equal to the Base Rate in effect on such day. The “Alternate Rate” for
any date on or after the declaration or automatic occurrence of Termination Date
pursuant to Section 8.2 shall be an interest rate equal to 2.00% per annum above
the Base Rate in effect on such day.”

 

 



--------------------------------------------------------------------------------



 



2.2. The definition of “Facility Limit” in Section 1.1 of the Transfer and
Administration Agreement is hereby amended and restated in its entirety as
follows:
““Facility Limit” means at any time $135,000,000, as such amount may be reduced
in accordance with Section 2.16; provided that such amount may not at any time
exceed the aggregate Commitments then in effect.”
2.3. The definition of “Maximum Net Investment” in Section 1.1 of the Transfer
and Administration Agreement is hereby amended and restated in its entirety as
follows:
““Maximum Net Investment” means, at any time, an amount equal to the Facility
Limit.”
2.4. The definition of “Offshore Base Rate” in Section 1.1 of the Transfer and
Administration Agreement is hereby amended and restated in its entirety as
follows:
““Offshore Base Rate” means, for each day during a Rate Period:
(i) the rate per annum (carried out to the fifth decimal place) equal to the
rate determined by the Agent to be the offered rate that appears on the page of
the Reuters Screen on such day that displays an average British Bankers
Association Interest Settlement Rate (such page currently being LIBOR01) for
deposits in United States dollars (for delivery on a date two Business Days
later) with a term equivalent to one month;
(ii) in the event the rate referenced in the preceding subsection (i) does not
appear on such page or service or such page or service shall cease to be
available, the rate per annum (carried to the fifth decimal place) equal to the
rate determined by the Agent to be the offered rate on such day on such other
page or other service that displays an average British Bankers Association
Interest Settlement Rate for deposits in United States dollars (for delivery on
a date two Business Days later) with a term equivalent to one month; or
(iii) in the event the rates referenced in the preceding subsections (i) and
(ii) are not available, the rate per annum determined by the Agent on such day
as the rate of interest at which Dollar deposits (for delivery on a date two
Business days later than such day) in same day funds in the approximate amount
of the applicable investment to be funded by reference to the Offshore Rate and
with a term equivalent to one month would be offered by its London Branch to
major banks in the London interbank eurodollar market at their request.”
2.5. The definition of “Offshore Rate” in Section 1.1 of the Transfer and
Administration Agreement is hereby amended and restated in its entirety, as
follows:
““Offshore Rate” means, for any day during any Rate Period, a rate per annum
determined by the applicable Managing Agent pursuant to the following formula:

     
Offshore Rate =
  Offshore Base Rate       1.00 – Eurodollar Reserve Percentage”

 

2



--------------------------------------------------------------------------------



 



2.6. The Commitment of Bank of America as Committed Investor for the Bank of
America Investor Group as set forth on its signature page to the Transfer and
Administration Agreement is hereby decreased to $135,000,000.
SECTION 3. Conduit Investment Termination Date. YC SUSI Trust hereby informs the
SPV, effective on the date of this Amendment, that it elects to permanently
cease to fund Investments under the Transfer and Administration Agreement and
the Conduit Investment Termination Date has occurred. The parties hereto hereby
agree that, on the date hereof, YC SUSI Trust hereby assigns its interest in the
Net Investment and Asset Interest to Bank of America, as its Related Committed
Investor, in accordance with Section 3.1 of the Transfer and Administration
Agreement, and that all Portions of Investment outstanding shall be allocated to
a new Rate Period accruing Yield at the Alternate Rate on the date hereof.
SECTION 4. Conditions Precedent. Section 2 hereof shall become effective on the
date first written above upon receipt by the Agent (and each Managing Agent,
upon its request) of: (a) a counterpart (or counterparts) of this Amendment,
duly executed by each of the parties hereto, or other evidence satisfactory to
the Agent of the execution and delivery of this Amendment by such parties and
(b) a counterpart (or counterparts) of the Fee Letter, duly executed by each of
the parties thereto.
SECTION 5. Miscellaneous.
5.1. Representations and Warranties. The SPV hereby represents and warrants that
(i) this Amendment constitutes a legal, valid and binding obligation of the SPV,
enforceable against it in accordance with its terms and (ii) upon the
effectiveness of this Amendment, no Termination Event or Potential Termination
Event shall exist.
5.2. References to Transfer and Administration Agreement. Upon the effectiveness
of this Amendment, each reference in the Transfer and Administration Agreement
to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like import
shall mean and be a reference to the Transfer and Administration Agreement as
amended hereby, and each reference to the Transfer and Administration Agreement
in any other document, instrument or agreement executed and/or delivered in
connection with the Transfer and Administration Agreement shall mean and be a
reference to the Transfer and Administration Agreement as amended hereby.
5.3. Effect on Transfer and Administration Agreement. Except as specifically
amended above, the Transfer and Administration Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.
5.4. No Waiver. The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of any Agent or any
Investor under the Transfer and Administration Agreement or any other document,
instrument or agreement executed in connection therewith, nor constitute a
waiver of any provision contained therein, except as specifically set forth
herein.
5.5. Governing Law. This Amendment, including the rights and duties of the
parties hereto, shall be governed by, and construed in accordance with, the
internal laws of the State of New York.
5.6. Successors and Assigns. This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

3



--------------------------------------------------------------------------------



 



5.7. Headings. The Section headings in this Amendment are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Amendment or any provision hereof.
5.8. Counterparts. This Amendment may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement.
5.9. Legal Fees. Notwithstanding any thing to the contrary in the Transfer and
Administration Agreement, the Agent shall bear its own fees and expenses in
connection with this Amendment, including its own legal fees.
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

            GREIF RECEIVABLES FUNDING LLC,
as SPV
      By:   /s/ John K. Dieker         Name:   John K. Dieker        Title:  
Vice President and Treasurer   

            GREIF PACKAGING LLC,
individually, as an Originator and as the Servicer
      By:   /s/ John K. Dieker         Name:   John K. Dieker        Title:  
Vice President and Treasurer   

            YC SUSI TRUST,
as a Conduit Investor and an Uncommitted Investor
      By:   Bank of America, National Association,         as Administrative
Trustee   

            By:   /s/ Nina Austin         Name:   Nina Austin        Title:  
Vice President   

            BANK OF AMERICA,
NATIONAL ASSOCIATION,
as Agent and as Managing Agent, Administrator and Committed Investor for the
Bank of America Investor Group
      By:   /s/ Nina Austin         Name:   Nina Austin        Title:   Vice
President     

 

4